Citation Nr: 0927050	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension. 

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in February 2006.


FINDING OF FACT

Hypertension was neither manifested during nor aggravated by 
the Veteran's active duty service, nor was it manifested 
within one year after the Veteran's separation from service. 


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by the 
Veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated April 2005 
the Veteran was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The Veteran was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the Veteran was 
provided in April 2005 prior to the initial unfavorable 
decision in August 2005.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran a letter in April 2005, which advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  

The evidence does not establish that the Veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed hypertension, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hypertension in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until decades 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his high blood pressure is causally 
related to service.  On the Veteran's May 1966 enlistment 
examination report of medical history, the Veteran checked 
the 'No' box with regard to 'high or low blood pressure.'  On 
the corresponding report of medical examination, the 
Veteran's blood pressure readings for May 18, 1966, were 
160/104, 150/94, and 158/86.  On May 19, 1966, his readings 
were 150/96 and 150/100.  The examination reports reflects a 
blood pressure reading of 130/80, sitting.  The Veteran was 
reevaluated in June 1966.  On June 14, 1966, his readings 
were 140/78, 130/80, 130/86, and 130/82.  On June 15, 1966, 
they were 130/80, 128/80, 136/86, and 130/80.  Finally on 
June 16, 1966, they were 130/80, 130/80, 126/80, and 126/80 
for an average under 130/80.  

Following the enlistment examination, service treatment 
records are silent as to any complaints, treatment, or 
diagnosis of hypertension.  The Veteran's November 1968 
separation examination noted the Veteran's blood pressure as 
120/80.  The record is then silent as to hypertension until a 
November 2001 medical record, in which the Veteran reported 
he was told he had hypertension "last May or June."  

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the Veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.

While acknowledging that the Veteran had elevated blood 
pressure readings at the time of induction into service, a 
diagnosis of high blood pressure or hypertension was not 
rendered at that time.  Likewise, a physical examination 
performed upon his separation from active service in November 
1968 does not evidence high blood pressure or a diagnosis of 
hypertension.  Upon review of the post-service medical 
records, the first diagnosis of hypertension was in or about 
2001.  Accordingly, a diagnosis of hypertension was rendered 
over 32 years after separation from active service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
There is no medical evidence to support an etiological 
relationship to his period of active service.

The Board acknowledges the Veteran's belief that his 
hypertension is in some way related to his active service; 
however, the medical evidence shown above supports the 
opposite notion.  Questions of medical causation must be 
addressed by medical personnel, and neither the Veteran, his 
representative, nor the Board is shown to be competent to 
offer such a medical opinion.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of hypertension 
during his active service.  An initial diagnosis was not 
rendered until over three decades after separation from 
service.  Thus, service connection for hypertension is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is not 
warranted.  The appeal is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


